ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-261, concluding on the record certified to the Board pursuant to Rule l:20^4(f)(default by respondent), that RICHARD M. ROBERTS, formerly of BLOOMFIELD, who was admitted to the bar of this State in 1971 and who has been suspended from practice since November 24, 2016, should be suspended from the practice of law for a period of three years for violating RPC 1.15(a)(failure to safeguard client funds), RPC 1.16(b)(failure to properly disburse client funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), RPC 5.3(a), (b), and (c)(failure to supervise a non-attorney employee), RPC 5.5(a)(un-authorized practice of law), RPC 8.1(b)(failure to cooperate with ethics authorities), and RPC 8.4(d)(failure to comply with Rule 1:20-20), and good cause appearing;
It is ORDERED that RICHARD M. ROBERTS is suspended from the practice of law for a period of three years and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*379ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.